IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JOHN DAVID LANSDELL PLAINTIFF
v. CIVIL ACTION NO. 1:18-cv-00065-GHD-DAS
LEE MILLER, In His Individual Capacity; and
LEE COUNTY, MISSISSIPPI DEFENDANTS
ORDER

Pursuant to an opinion entered this date, it is hereby ORDERED that:
(1) the Defendant Lee Miller’s motion for qualified immunity [67] is GRANTED;

(2) the Plaintiff's claims against the Defendant Lee Miller are DISMISSED WITH
PREJUDICE;

(3) the Defendant Lee County, Mississippi’s motion for summary judgment [72] is
GRANTED, and the Plaintiff's claims against Lee County are DISMISSED WITH
PREJUDICE;

(4) the Defendant Lee Miller’s motion for partial summary judgment or or other relief based
on judicial estoppel [69] is DENIED AS MOOT; and

(5) this case is CLOSED,
All memoranda, depositions, declarations, and other materials considered by the Court in

ruling on these motions are hereby mp into and made a part of the record in this action.

SO ORDERED, this, the day of February, 2020.

Ke Ko Derintewr

SENIOR U.S. DISTRICT JUDGE

 
